Appellate Case: 20-2180     Document: 010110679053       Date Filed: 05/03/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                            May 3, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 20-2180
                                                    (D.C. No. 1:18-CR-04172-JAP-1)
  FERNANDO TOPETE-MADRUENO,                                    (D. N.M.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HARTZ, HOLMES, and BACHARACH, Circuit Judges.
                   _________________________________

       Defendant Fernando Topete-Madrueno was found guilty by a jury on charges

 of possession with intent to distribute at least 50 grams of methamphetamine,

 possession with intent to distribute heroin, maintaining a drug-involved premises, and

 possession of a firearm in the furtherance of a drug-trafficking crime. He later

 pleaded guilty to a fifth charge—possession of a firearm and ammunition by someone

 previously convicted of a felony—but reserved his right to appeal any adverse rulings

 on his pretrial motions. He was sentenced to a term of imprisonment of 180 months

 to be followed by five years of supervised release.



       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 20-2180    Document: 010110679053         Date Filed: 05/03/2022     Page: 2



       On appeal Defendant has adequately raised two issues: First, he argues that

 evidence seized during a search of his residence must be suppressed because the

 search was not supported by probable cause. He concedes that the affidavit

 supporting the warrant for the search established probable cause, but he argues that

 by the time of the search, the officers conducting the search had learned facts that

 undermined that probable cause. Second, he argues that evidence seized during the

 search of a vehicle parked at the residence must be suppressed because no evidence

 tied the vehicle to drug trafficking. The district court rejected both arguments after

 conducting a suppression hearing. Exercising jurisdiction under 28 U.S.C. § 1291, we

 affirm the district court’s rulings. Regarding the first argument, we hold that the

 district court did not clearly err in finding that the officers did not know that probable

 cause had dissipated when they conducted the search of the residence. As for the

 second argument, we hold that even if there was not probable cause to search the

 vehicle, suppression of the evidence is inappropriate because the officers could rely

 in good faith on the warrant authorizing the search of all vehicles parked at the

 residence.

       I.     BACKGROUND

       While investigating a drug-trafficking organization, an FBI-led law-

 enforcement task force identified trailer D-23 at 9000 Zuni SE in Albuquerque, New

 Mexico, as a possible stash house for the organization and began surveillance on the

 trailer in April 2018. On July 31, 2018, an undercover officer directed an informant

 to place a phone call to Sergio Samaniego-Villa, a suspected central figure in the

                                             2
Appellate Case: 20-2180     Document: 010110679053       Date Filed: 05/03/2022     Page: 3



 organization, to arrange the purchase of one ounce of methamphetamine and three

 ounces of heroin. The team surveilling 9000 Zuni observed Bladimir Angulo exit the

 trailer, enter a black Ford Fusion, and drive to meet the purchasers at the

 predetermined location. When he arrived, he entered the vehicle of the informant and

 the undercover officer and sold the officer the requested methamphetamine and

 heroin. Angulo then returned to his car and drove back to 9000 Zuni.

        A similar sequence occurred on August 8. The undercover officer called

 Samaniego-Villa directly and arranged for the purchase of four ounces of

 methamphetamine and three ounces of heroin. Later that day the surveillance team

 observed Angulo leave the trailer at 9000 Zuni in the black Ford Fusion and drive to

 meet the undercover officer at the arranged location. After arriving, Angulo sold the

 officer the requested methamphetamine and heroin.

        While surveilling 9000 Zuni, officers observed that Defendant also resided

 there. They further observed that in addition to the black Ford Fusion driven by

 Angulo, there was a black Ford Edge regularly present at the trailer, although it was

 driven exclusively by Defendant. Defendant was not observed participating in any

 drug-related activities.

        On August 9 the FBI investigation was interrupted when a number of

 suspected members of the drug organization were arrested by state law enforcement.

 The organization halted all contacts with the task force’s informants and undercover

 officers, so the task force decided to make arrests and execute searches based on the

 information already gathered.

                                            3
Appellate Case: 20-2180    Document: 010110679053        Date Filed: 05/03/2022     Page: 4



       On November 15 the task force conducted surveillance at 9000 Zuni to

 “freshen up” their probable cause for that location. R., Vol. III at 26. They observed

 that the black Ford Edge driven by Defendant was still parked by the trailer, but the

 black Fusion had been replaced by a red Pontiac sedan, which Angulo drove to the

 home of a known drug trafficker. According to testimony at the district-court

 suppression hearing, Angulo was also observed leaving the trailer to deliver narcotics

 on November 20.

       On November 19, Task Force Officer (TFO) Jerrod Pelot executed an affidavit

 and obtained from a magistrate judge a search warrant for 9000 Zuni. The warrant

 authorized a search of the trailer and “any and all vehicles, outbuildings and sheds

 located at [9000 Zuni].” R., Vol. I at 46. The affidavit sketched the drug

 organization’s operations, described in detail the two controlled purchases with

 Angulo, and summarized the observations during the November 15 surveillance. TFO

 Pelot concluded that (1) 9000 Zuni was likely being used as a stash house by the drug

 organization and (2) there was probable cause to believe Angulo was trafficking in

 methamphetamine and heroin for the organization. The only thing that the affidavit

 said about Defendant, however, was that he was a cohabitant at 9000 Zuni. The

 warrant was valid for 14 days. Execution of the warrant was delayed for a few days

 as the task force made arrangements to simultaneously arrest members of the drug

 organization, some of whom were in a different state; it was then further delayed

 because of a shortage of manpower over the Thanksgiving holiday.



                                            4
Appellate Case: 20-2180    Document: 010110679053        Date Filed: 05/03/2022     Page: 5



       Also on November 19, TFO Pelot obtained warrants for GPS tracking of

 several cell phones, including one belonging to Angulo. Because it takes several days

 for such warrants to be processed, officers did not receive location information on

 Angulo’s phone until about November 26, when it showed the phone to be at 710

 Dan Avenue SE in Albuquerque. Officers confirmed Angulo’s presence at that

 address through surveillance on both November 26 and 27.

       On the morning of November 28 officers executed the search warrant for 9000

 Zuni and found Defendant in the front bedroom of the trailer. Officers saw narcotics

 and a handgun on a shelf next to his bed. Further search of the trailer revealed

 additional “drugs and paraphernalia throughout the house.” R., Vol. III at 27.

 Defendant was the sole occupant of the trailer; Angulo appeared to have moved out,

 as the back bedroom in the trailer was empty. Officers also searched the black Ford

 Edge parked in the carport. They found a cell phone, documents bearing Defendant’s

 name, and three tin foil balls containing heroin. Defendant was arrested at the scene.

       Angulo was arrested at 710 Dan later that morning. Both Angulo and the

 apartment manager confirmed to the officers that Angulo had recently moved to that

 address. TFO Pelot then obtained a search warrant for 710 Dan.

       After Defendant was indicted, he moved to suppress all physical evidence

 obtained from the trailer and the Ford Edge during the search of 9000 Zuni. He

 claimed (1) that the officers lacked probable cause to search the trailer because they

 knew that Angulo had moved to 710 Dan before they executed the 9000 Zuni warrant

 and (2) that there was no evidence that the Ford Edge was being used for drug

                                            5
Appellate Case: 20-2180    Document: 010110679053        Date Filed: 05/03/2022     Page: 6



 trafficking. The district court held a hearing at which TFO Pelot was the sole witness.

 The court denied the motion, finding credible TFO Pelot’s testimony that officers

 were not aware that Angulo had changed his residence before they executed the 9000

 Zuni warrant, and finding it reasonable to expect 9000 Zuni to house evidence of

 criminal activity, regardless of Angulo’s presence. The court also found that

 Defendant lacked standing to challenge the search of the Ford Edge and that,

 regardless, the search was valid.

       II.    DISCUSSION

              A.     Execution of Search Warrant

       Defendant challenges the district court’s denial of his motion to suppress

 evidence seized during the execution of the 9000 Zuni warrant. We conclude that

 denial of the motion was proper as there was probable cause for the search of the

 trailer, and, at a minimum, the good-faith exception to the exclusionary rule would

 allow admission of any evidence seized from the Ford Edge.

                     1.     Standard of Review

       “When reviewing the denial of a motion to suppress we analyze factual matters

 for clear error and the determination of legal reasonableness de novo.” United States

 v. Riccardi, 405 F.3d 852, 859 (10th Cir. 2005). “We will conclude the district court

 clearly erred only if we are left with the definite and firm conviction that a mistake

 has been committed.” United States v. Xiang, 12 F.4th 1176, 1182 (10th Cir. 2021)

 (internal quotation marks omitted). “We consider the totality of the circumstances



                                            6
Appellate Case: 20-2180    Document: 010110679053        Date Filed: 05/03/2022     Page: 7



 and view the evidence in the light most favorable to the government.” Riccardi, 405

 F.3d at 860.

                     2.     Search of the Trailer

       To lawfully search a residence, law-enforcement officers generally need a

 warrant supported by probable cause. See United States v. Dalton, 918 F.3d 1117,

 1127 (10th Cir. 2019). Defendant concedes, as he should, that when the warrant for

 9000 Zuni was issued on November 19, 2018, there was probable cause to search the

 trailer. He argues, however, that before the warrant was executed on November 28,

 officers learned that Angulo had moved from 9000 Zuni to 710 Dan. Because all the

 evidence in support of the warrant for 9000 Zuni was derived from Angulo’s actions,

 Defendant contends that the probable cause supporting the warrant for 9000 Zuni had

 therefore dissipated before its execution.

       We have held that probable cause must exist not only for the issuance of a

 search warrant, but also when it is executed. See United States v. Garcia, 707 F.3d

 1190, 1195–96 (10th Cir. 2013). Probable cause may dissipate simply from the

 passage of time as evidence becomes stale. See Dalton, 918 F.3d at 1127. But new

 information can also undermine what had been probable cause. See id. at 1127–28;

 United States v. Grubbs, 547 U.S. 90, 95 n.2 (2006) (“[P]robable cause may cease to

 exist after a warrant is issued. The police may learn, for instance, that contraband is

 no longer located at the place to be searched.”); 2 Wayne R. LaFave, Search &

 Seizure: A Treatise on the Fourth Amendment § 4.7(a) (6th ed. 2021) (“[E]ven



                                              7
Appellate Case: 20-2180   Document: 010110679053        Date Filed: 05/03/2022    Page: 8



 without any delay at all, new events known to the police may dissipate the recent

 probable cause showing to the magistrate.”).

       In the case before us the relevant question is whether the officers executing the

 9000 Zuni warrant had determined beforehand that Angulo had moved. The district

 court, however, credited TFO Pelot’s testimony at the suppression hearing that

 officers had not determined that Angulo had moved out of 9000 Zuni before they

 executed the warrant. This finding is not clearly erroneous. There was no evidence

 that the officers had seen or received information that Angulo had moved belongings

 from 9000 Zuni or had moved belongings to 710 Dan. All they knew was that his

 phone had been used at 710 Dan during the prior two days. They also knew that

 Angulo had resided at 9000 Zuni for several months. The officers had no reason to

 infer that he had decided to change residences over the Thanksgiving holiday. A

 temporary (two-day) visit to 710 Dan would have been much more likely. The district

 court found that the evidence did no more than “suggest[] that Angulo was

 frequenting [710 Dan].” Order at 10.

       Defendant’s best support for his thesis is language in TFO Pelot’s affidavit for

 the 710 Dan search warrant:

       On November 26, 2018, Agents/TFOs conducted surveillance to determine
       [Angulo’s] current residence as part of the investigation, and to plan for the
       execution of the federal arrest warrant. Agents/TFO located [Angulo]
       at the SUBJECT PREMISES. [Angulo] was also observed at the SUBJECT
       PREMISES on November 27, 2018. On November 28, 2018, [Angulo] was
       taken into custody outside the SUBJECT PREMISES. Subsequent to his arrest,
       [Angulo] stated the SUBJECT PREMISES was his residence. The manager for
       the apartments where the SUBJECT PREMISES was located was interviewed


                                           8
Appellate Case: 20-2180    Document: 010110679053        Date Filed: 05/03/2022     Page: 9



       and also stated that [Angulo] had recently rented the apartment as the sole
       occupant.

 R., Vol. I at 86 (emphasis added). He argues that the emphasized language shows that

 the task force must have known Angulo had moved out of 9000 Zuni by November

 26 because otherwise there would be no need to find his current residence. This point

 is not without force and might have persuaded a different factfinder. But there is no

 evidence that any officer had any knowledge of a move by Angulo before the cell-

 phone-location evidence was received. And the purpose of seeking that location

 evidence was not to learn of a new permanent residence for Angulo but only to

 determine where he might best be found (what might be termed his temporary

 location or residence) when the time came to arrest the members of the drug

 organization. The author of the above-quoted paragraph, TFO Pelot, testified during

 the suppression hearing that he only became aware that Angulo had moved “at the

 time of the execution of the search warrant [for 9000 Zuni].” R., Vol. III at 29. The

 district court found this testimony credible. A reasonable judge could, and did, decide

 that the affidavit language relied on by Defendant was simply the sort of inartful

 expression one can expect to find when a law-enforcement officer (not an English

 professor) is hurrying to obtain a search warrant after discovering new important

 information.

       We affirm the district court’s ruling that the search of the trailer was lawful.




                                            9
Appellate Case: 20-2180    Document: 010110679053        Date Filed: 05/03/2022    Page: 10



                      3.     Vehicle Search

        In addition to his general objection to the search of 9000 Zuni, Defendant

  separately challenges the search of the Ford Edge parked next to the trailer. The

  district court rejected the challenge on two grounds: (1) Defendant lacked standing to

  challenge the search of the vehicle because he had not shown that he had permission

  to use the vehicle from the registered owner, and (2) the search of the vehicle was

  supported by probable cause because it was reasonable for the officers to believe that

  the vehicle was controlled by a resident of the premises. The court did not reach the

  government’s alternative argument that exclusion of evidence seized from the vehicle

  would be contrary to the good-faith exception to the exclusionary rule. To resolve the

  matter, we need not address Defendant’s standing.

        To begin with, we note that Defendant appears to be somewhat inconsistent in

  his arguments regarding the vehicle. The argument in his opening brief challenging

  the search of the trailer includes the following passage: “Angulo’s activities were

  provided to the Magistrate Judge to establish that the trailer and the vehicles parked

  there would be the site of contraband. And at the time that the warrant was issued

  (November 19, 2018), those facts would have been sufficient for probable cause.”

  Aplt. Br. at 22. The brief goes on to argue that probable cause was dissipated by the

  officers’ alleged knowledge that Angulo had moved by the time the warrant was

  executed. But, as we have already explained, probable cause was not dissipated. It

  would therefore follow that when the search warrant was executed there was still

  probable cause to search the trailer and the vehicles. This conclusion, however, is

                                            10
Appellate Case: 20-2180     Document: 010110679053        Date Filed: 05/03/2022       Page: 11



  difficult to reconcile with Defendant’s argument later in the brief that there was not

  probable cause to search the Ford Edge because there was no evidence that Angulo

  had access to it or that the vehicle was otherwise used in drug transactions.

        In our view, the treatment of the issue in Defendant’s brief suggests the

  propriety of resolving this issue under the good-faith exception to the exclusionary

  rule. Whatever the ultimate merits of the issue, it is hardly obvious that the search of

  the vehicle lacked probable cause, since Defendant appeared to be an owner of the

  premises. See United States v. Gottschalk, 915 F.2d 1459, 1461 (10th Cir. 1990)

  (premises search warrant generally encompasses “those automobiles either actually

  owned or under the control and dominion of the premises owner or, alternatively,

  those vehicles which appear, based on objectively reasonable indicia present at the

  time of the search, to be so controlled”). In that circumstance, the officers were

  entitled to rely on the decision by the magistrate judge to include the vehicle among

  the places that could be searched under the warrant. See United States v. Leon, 468

  U.S. 897, 922–23 (1984). We affirm the district court’s decision not to suppress

  evidence seized from the Ford Edge.

               B.     Admission of Cell-Phone Evidence

        Defendant also challenges the admission of cell-phone evidence, apparently

  text messages from several phones. At different parts of his briefs he complains that

  the evidence was hearsay or irrelevant and that the government improperly delayed

  disclosure of the evidence before trial.



                                             11
Appellate Case: 20-2180      Document: 010110679053        Date Filed: 05/03/2022     Page: 12



           For this court to properly assess the validity of these arguments, Defendant

  would need to describe in some detail the specifics of the challenged evidence, the

  basis of the challenges, the responses to the challenges, and the grounds on which the

  district court rejected the challenges. In the absence of this information, which

  Defendant has not provided, we see no basis to overturn the rulings of the district

  court.

           III.   CONCLUSION

           We AFFIRM the judgment below.


                                               Entered for the Court


                                               Harris L Hartz
                                               Circuit Judge




                                              12